DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the patent application filed on December 26, 2019. 
Claims 1-20 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Christine Huynh.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 26, 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is 206 words. 37 CFR 1.72 requires that the abstract may not exceed 150 words. Correction is required. See MPEP § 608.01(b). 

Claim Objections
Claims 1-20 are objected based on improper order of claims. Per MPEP 608.01(g), “The least restrictive claim should be presented as claim number 1, and all dependent claims should be grouped together with the claim or claims to which they refer to the extent practicable, 37 C.F.R. 1.75 (i)”. Appropriate correction is required

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “generation section”, “extraction section”, “acquisition section”, and “estimation section” in claim 1.
Claim 1 recites “generation section” which is a generic placeholder, “generates trip data…” is the functional language, and no structural modifier is stated in the claims or specification. Claim 1 recites “extraction section” which is a generic placeholder, “extracts a plurality of first candidate areas...” is the functional language, and no structural modifier is stated in the claims or specification. Claim 1 recites “acquisition section” which is a generic placeholder, “that acquires usage information pieces of lands…” is the functional language, and no structural modifier is stated in the claims or specification. Claim 1 recites “estimation section” which is a generic placeholder, “that estimates an intended candidate area…” is the functional language, and no structural modifier is stated in the claims or specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These claims recite “generation section”, “extraction section”, “acquisition section”, and “estimation section”, but the specification fails to describe the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1 and 11 recites “a predetermined value” for position information pieces for first candidate areas and second candidate areas. It is unclear if “a predetermined value” is referring to the same predetermined value throughout, or a different predetermined value for the second candidate areas that is not the same as for the first candidate areas. For purposes of examination, the Examiner interprets the limitation as the same predetermined value throughout.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 1-10 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed December 26, 2019. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated the generic placeholder term “generation section”, “extraction section”, “acquisition section”, and “estimation section” and this statement indicates that the invention is different from what is defined in the claim(s) because the specification fails to describe the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date.
Claim limitations “generation section”, “extraction section”, “acquisition section”, and “estimation section” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure as the disclosure is devoid of any structure that performs the functions of the “generation section”, “extraction section”, “acquisition section”, and “estimation section”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1-20:
Claims 1-10 are directed to an information processing apparatus and claims 11-20 are directed to an information processing method which are one of the statutory categories of invention. (Step 1: YES)
The Examiner has identified apparatus claim 1 as the claim that represents the claimed invention for analysis. Claim 11 is similar to independent claim 1. Claims 1 and 11 recites the limitations of “generates trip data”, “extracts a plurality of first candidate areas”, and “estimates an intended candidate area”. These steps fall into the mental processes grouping of abstract ideas as “generates trip data”, “extracts a plurality of first candidate areas”, and “estimates an intended candidate area” could be done mentally for example using a pen and paper to list trip points, and draw out and choose the number of departure and arrival point areas. These limitations is a process that, under broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. With respect to claims 1 and 11, nothing in the claim limitations precludes the idea from practically being performed in the human mind. The recitation of generic components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The claims recites elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claims 1 and 11 recite “acquires usage information pieces of lands” and “receiving position information pieces”, which is a generic part being applied to the recited abstract limitations. The “acquires usage information pieces of lands” and “receiving position information pieces” of claim 1 is insignificant extra-solution activity as it is merely data gathering. The hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic component or it is merely insignificant extra solution activity. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1 and 11 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification para. [0043] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d), as well as MPEP 2106.05(g), if applicable. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 3 and 13 recites “performs clustering of the learning data via mechanical learning” which is insignificant extra-solution activity as it is merely data grouping. The hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic component or it is merely insignificant extra solution activity. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. See Applicant’s specification para. [0078] about implantation of mechanical learning using general available algorithms. Therefore, claims 3 and 13 are still directed to an abstract idea. 
The dependent claims further define the abstract idea that is present in their respective independent claims 1 and 11 thus correspond to mental process and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 9-10, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20130297551 A1) in view of Dean et al. (US 6232915 B1).
Regarding claims 1, 6, 9-10, 11, and 16: 
With respect to claims 1 and 11, Smith teaches: 
an acquisition section that acquires usage information pieces of lands including the first candidate areas and usage information pieces of lands including the second candidate areas; (“Block S120, which includes periodically receiving location information of at least one mobile device, functions to update the location prediction platform with the location of a device… The location information may additionally include a location abstraction. A location abstraction is preferably a higher order name for a location such as a human-defined name for the location. The location abstraction may include a street address, a building name, a business name, location type, location categorization, and/or a user specific label. The received location information may additionally be used to generate or retrieve additional location information such as querying a location service to identify the location abstraction for a particular longitude and latitude.” [0036])
and an estimation section that estimates an intended candidate area based on the usage information pieces acquired by the acquisition section, the number of position information pieces of departure points included in the first candidate areas and the number of position information pieces of arrival points included in the second candidate areas; (“applying user categorization to a location S190, which functions to identify and use user understandable names for locations. The categorization of a location preferably applies some form of user understandable location abstraction. Location abstraction can identify a street address, a building name, a business name, location type, location categorization, and/or a user specific label. User specific labels preferably include location categorizations such as "home", "work", "school", "parent's house", "Angela's work", "my gym", and the like.” [0042], “Block S140, which includes an application worker module maintaining user location patterns from the location log, functions to determine location patterns of a user… The pattern model preferably uses absolute location information (e.g., longitude or latitude), but the pattern models may additionally or alternatively work on location real-world names, categorization, or type.” [0038]) The recited reference states that it maintains a location log of a user, which logs the locations that the user has visited, therefore, the user’s departure and arrival points.
Smith does not teach but Dean teaches:
a communication section; (“The wireless communications network may comprise any suitable network such as a cellular communications network, personal communication systems (PCS), radio frequency communication networks or satellite communications. Data signals transmitted over the communications network are received by a computer 24.” (Description, para. 3-4))
a generation section that based on position information pieces received by the communication section from an in-vehicle device, generates trip data including position information pieces of departure points and arrival points of a vehicle in which the in-vehicle device is mounted; (“The clustering module may start by reading stop locations into an array of input points, each stop location corresponding to a location where a vehicle equipped with the above-described GPS unit was parked at certain location for an extended period of time. The clustering module may then proceed by sorting the input points by their location, such as x-coordinates of the input points.” (Background/Summary, para. 12), “The identification of the stop locations may be determined based on several variables, such as vehicle speed, traveled distance between two data points, on/off status of ignition system 22, and duration of stationary time interval. After stop locations are identified, the system proceeds in step 230 to identify clusters based on the stop locations.” (Description, para. 10), “may contain detailed information about each of the identified clusters, such as names of field representatives and arrival and departure time associated with each of the corresponding input points.” (Description, para. 21))
an extraction section that based on the trip data, extracts a plurality of first candidate areas associated with position information pieces set as departure points, a number of which is equal to or exceeding a predetermined value, and for each of the plurality of first candidate areas, second candidate areas associated with position information pieces set as arrival points, a number of which is equal to or exceeding a predetermined value, in a case of departure from the departure points in the first candidate area; (“The clustering analysis may be used to monitor fleet activities. During the course of a working day, field representatives use their fleet vehicles to move from one destination to another. For purposes of supervising field representatives and planning future operations, frequent stops occurring within a close distance from each other or "hot spots" may be particular points of interest.” (Background/Summary, para. 11), “the system may include a user interface through which inputs may be entered for selection and changing of the predetermined parameters used in the clustering program. In this way, a user may adjust the parameter values such that the output results obtained by the clustering program provides the most desirable results.” (Background/Summary, para. 13), “For clusters that are closely located to any of the job assignments, the program may be configured to report the location and brief description of such job assignment. Further, the text format may contain detailed information about each of the identified clusters, such as names of field representatives and arrival and departure time associated with each of the corresponding input points.” (Description, para. 21)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Smith’s intelligent location information system with Dean’s location clustering system because (“the present system has application to substantially any situation where the number of activities occurring within certain geographic location areas may provide a planner with useful insight as to find ways to optimize future operations.” See Dean (Description, para. 20)) 

With respect to claims 6 and 16, Smith in combination with Dean, as shown in the rejection above, discloses the limitations as claims 1 and 11. 
The combination of Smith and Dean teaches a location information system with location clustering of claims 1 and 11. Smith does not teach but Dean further teaches wherein the estimation section excludes a first candidate area and a second candidate area with time lengths of parking of the vehicle in each of the first candidate area and the second candidate area being equal to or below a set time length set in advance, from among the plurality of first candidate areas and second candidate areas extracted by the extraction section, from candidates for estimation of the intended candidate area; (“In step 220, the computer 24 then processes the GPS data to identify stop locations that were visited by field representatives during a predefined period of time. The identification of the stop locations may be determined based on several variables, such as vehicle speed, traveled distance between two data points, on/off status of ignition system 22, and duration of stationary time interval. After stop locations are identified, the system proceeds in step 230 to identify clusters based on the stop locations” (10)) This shows that a plurality of stop locations are identified if a user has stopped at it over a predetermined period of time. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Smith’s intelligent location information system with Dean’s location clustering system because (“the present system has application to substantially any situation where the number of activities occurring within certain geographic location areas may provide a planner with useful insight as to find ways to optimize future operations.” See Dean (Description, para. 20)) 

With respect to claim 9, Smith in combination with Dean, as shown in the rejection above, discloses the limitations as claims 1 and 11. 
The combination of Smith and Dean teaches a location information system with location clustering of claims 1 and 11. Smith further teaches comprising a storage section that stores a database registering usage for each area, wherein the acquisition section acquires the usage information pieces with reference to the database stored in the storage section; (“Block S130, which includes storing the location information in a location log, functions to maintain a history of location data. Preferably, a database is used for storing location information for a plurality of users. In one variation, the location log uses the time of the location information as a key and stores the latitude and longitude data along with an account identifier.” [0037], “The address and the user's label for the location ("office") may be extracted from this content. Location categorization may additionally include the combination of personal planning data sources and location history (i.e., the location information stored in the location log).” [0042])

With respect to claim 10, Smith in combination with Dean, as shown in the rejection above, discloses the limitations as claims 1 and 11. 
The combination of Smith and Dean teaches a location information system with location clustering of claims 1 and 11. Smith further teaches wherein the acquisition section controls the communication section to transmit the position information pieces to an external apparatus that stores a database registering usage for each area and receive usage information pieces of areas including the positions indicated by the position information pieces from the external apparatus, the usage information pieces being transmitted from the external apparatus; (“Block S130, which includes storing the location information in a location log, functions to maintain a history of location data. Preferably, a database is used for storing location information for a plurality of users. In one variation, the location log uses the time of the location information as a key and stores the latitude and longitude data along with an account identifier.” [0037], “The address and the user's label for the location ("office") may be extracted from this content. Location categorization may additionally include the combination of personal planning data sources and location history (i.e., the location information stored in the location log).” [0042], “The location prediction platform 110 preferably includes an account database, a location log, a plurality of location service worker modules, and other suitable components to support implementation of the location prediction platform no… The location log preferably stores a log of location updates transmitted to the location prediction platform no from the location aware applications 120.” [0020]) 

Claims 2-5, 7-8, 12-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20130297551 A1) in view of Dean et al. (US 6232915 B1) in further view of Oyabu et al. (JP 2015082137 A).
Regarding claims 2-5, 7-8, 12-15, and 17-20: 
With respect to claims 2 and 12, Smith in combination with Dean, as shown in the rejection above, discloses the limitations as claims 1 and 11. 
The combination of Smith and Dean teaches a location information system with location clustering of claims 1 and 11. However, the combination of Smith with Dean does not teach but Oyabu teaches wherein the extraction section performs clustering of the first candidate areas and the second candidate areas using the trip data as learning data; (“The stay cluster estimation unit 12 is a stay cluster estimation unit that generates a prediction function (learning model) that inputs stay position coordinates (stay position data) and outputs stay cluster number information indicating a corresponding stay cluster.” [0023], “FIG. 4 shows some typical staying position data from among a plurality of staying position data of the user terminal for explanation of the staying cluster estimation process, and indicates the staying position coordinates P indicated by each staying position data, by latitude and longitude Is a diagram plotted on a coordinate plane showing. A broken line connecting the plotted staying position coordinates P indicates that there is a movement between the staying positions. In the example of FIG. 4, the staying position coordinates P are roughly classified into three groups (staying clusters C1, C2, and C3)” [0028]) This shows with the three groups, which under broadest reasonable interpretation can be compared to the candidate areas, that there are at least a first and second candidate area.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Smith’s intelligent location information system and Dean’s location clustering system with Oyabu’s purpose estimation method (“for improvement in accurately estimating the staying purpose of the user” See Oyabu (40)). 

With respect to claims 3 and 13, Smith in combination with Dean in further combination with Oyabu, as shown in the rejection above, discloses the limitations as claims 2 and 12. 
The combination of Smith, Dean, and Oyabu teaches a location information system with location clustering and purpose estimation method of claims 2 and 12. However, the combination of Smith with Dean does not teach but Oyabu further teaches wherein the extraction section performs clustering of the learning data via mechanical learning; (“inputs retention position data and outputs information indicating a corresponding retention cluster by executing machine learning using a plurality of retention position data indicating a retention position of a user as learning data.” [0006]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Smith’s intelligent location information system and Dean’s location clustering system with Oyabu’s purpose estimation method (“for improvement in accurately estimating the staying purpose of the user” See Oyabu (40)). 

With respect to claims 4 and 14, Smith in combination with Dean in further combination with Oyabu, as shown in the rejection above, discloses the limitations as claims 1 and 11. 
The combination of Smith, Dean, and Oyabu teaches a location information system with location clustering and purpose estimation method of claims 1 and 11. Smith further teaches wherein the estimation section estimates a first candidate area or a second candidate area that has the usage information piece acquired by the acquisition section indicating a residential area, and a largest number of position information pieces of departure points and arrival points, as a house area in which a house of a user of the vehicle is located, and estimates a position of the house based on the position information pieces included in the first candidate area or the position information pieces included in the second candidate area; (“The location categorization worker module can use content that is used to predict a location in order to apply a categorization, label, and/or name. Preferably, the location categorizing worker module can determine work and home” [0029], “The system can additionally target more routine activities, such as travel to and from work. The system preferably builds intelligence around a user's varying schedule and provides information at appropriate times.” [0018], “The location aware application preferably transmits location information of the device to the location prediction platform 110. The location information is preferably in the form of latitude and longitude coordinates. The location information is preferably retrieved from a location service of the device, which can use GPS, IP location information, cellular triangulation, and/or any suitable geographic location detection technique.” [0031]) 
However, Smith does not teach the largest number of position information pieces of departure points and arrival points, but Oyabu teaches (“the staying purpose estimating means estimates that the staying purpose corresponding to the staying cluster having the highest degree of importance calculated from the number of times of selection as the departure place and the number of times of selection as the arrival place is a home.” [0010]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Smith’s intelligent location information system and Dean’s location clustering system with Oyabu’s purpose estimation method (“for improvement in accurately estimating the staying purpose of the user” See Oyabu (40)). 
With respect to claims 7 and 17, Smith in combination with Dean in further combination with Oyabu, as shown in the rejection above, discloses the limitations as claims 4 and 14. 
The combination of Smith, Dean, and Oyabu teaches a location information system with location clustering and purpose estimation method of claims 4 and 14. Smith further teaches 
the communication section receives, from the mobile device: identification information for identifying a wireless network to which a mobile device carried by the user of the vehicle was connected; and a position information piece; (“The location aware application 120 of the preferred embodiment functions to provide an operable component on a mobile device. The location aware application 120 is preferably a downloadable application that can be installed on a mobile device. The location aware application may alternatively be a web application with access to location information of the device, a background service, a service of the operating system, and/or any suitable operable component on a device.” [0030], “The location prediction platform 110 is preferably operable on an internet accessible server, and more preferably, the location predictive platform is operable within an infrastructure of a server system hosted on a cloud hosting environment, distributed computing system, a computer cluster, or any suitable internet service/application infrastructure” [0020].) Smith does not explicitly teach identifying a wireless network, but Smith does teach the location aware application on a mobile device having access to a plurality of internet services in order to access location information (see e.g. [0030], [0020]). Thus, it would be obvious that the application would identify a wireless network in order to access it. Because the system as claimed has the properties predicted in the prior art, it would have been obvious that the location aware application would identify a wireless network.
the estimation section excludes a first candidate area and a second candidate area, the identification information of each of the first candidate area and the second candidate area including a word related to a facility name, from among the plurality of first candidate areas and second candidate areas extracted by the extraction section, from candidates for the house area; (“include applying user categorization to a location S190, which functions to identify and use user understandable names for locations. The categorization of a location preferably applies some form of user understandable location abstraction. Location abstraction can identify a street address, a building name, a business name, location type, location categorization, and/or a user specific label. User specific labels preferably include location categorizations such as "home", "work", "school", "parent's house", "Angela's work", "my gym", and the like.” [0042]) 

With respect to claims 5 and 15, Smith in combination with Dean in further combination with Oyabu, as shown in the rejection above, discloses the limitations as claims 1 and 11. 
The combination of Smith, Dean, and Oyabu teaches a location information system with location clustering and purpose estimation method of claims 1 and 11. Smith further teaches wherein the estimation section estimates a first candidate area or a second candidate area that has the usage information piece acquired by the acquisition section indicating a business area, and a largest number of position information pieces of departure points and arrival points, as a workplace area in which a workplace of the user of the vehicle is located, and estimates a position of the workplace based on the position information pieces included in the first candidate area or the position information pieces included in the second candidate area; (“The location categorization worker module can use content that is used to predict a location in order to apply a categorization, label, and/or name. Preferably, the location categorizing worker module can determine work and home” [0029], “The system can additionally target more routine activities, such as travel to and from work. The system preferably builds intelligence around a user's varying schedule and provides information at appropriate times.” [0018], “The location aware application preferably transmits location information of the device to the location prediction platform 110. The location information is preferably in the form of latitude and longitude coordinates. The location information is preferably retrieved from a location service of the device, which can use GPS, IP location information, cellular triangulation, and/or any suitable geographic location detection technique.” [0031]) 
However, Smith does not teach the largest number of position information pieces of departure points and arrival points, but Oyabu teaches (“the staying purpose estimating means estimates that the staying purpose corresponding to the staying cluster having the highest degree of importance calculated from the number of times of selection as the departure place and the number of times of selection as the arrival place is a home.” [0010]). While Oyabu does not explicitly teach the largest number of departure and arrival points as a work place, Oyabu does teach identifying the largest number of departure and arrival points (see e.g. [0010]), and Smith does teach identifying a location categorizing worker module that can determine work (see e.g. [0029]). Thus, it would have been obvious to a person of ordinary skill in the art to use the largest number of departure and arrival points to determine a work area in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the system as claimed has the properties predicted by the prior art, it would have been obvious to use the largest number of departure and arrival points to determine a work place. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Smith’s intelligent location information system and Dean’s location clustering system with Oyabu’s purpose estimation method (“for improvement in accurately estimating the staying purpose of the user” See Oyabu (40)). 

With respect to claims 8 and 18, Smith in combination with Dean in further combination with Oyabu, as shown in the rejection above, discloses the limitations as claims 5 and 15. 
The combination of Smith, Dean, and Oyabu teaches a location information system with location clustering and purpose estimation method of claims 5 and 15. Smith further teaches 
the communication section receives, from the mobile device: identification information for identifying a wireless network to which a mobile device carried by the user of the vehicle was connected; and a position information piece; (“The location aware application 120 of the preferred embodiment functions to provide an operable component on a mobile device. The location aware application 120 is preferably a downloadable application that can be installed on a mobile device. The location aware application may alternatively be a web application with access to location information of the device, a background service, a service of the operating system, and/or any suitable operable component on a device.” [0030], “The location prediction platform 110 is preferably operable on an internet accessible server, and more preferably, the location predictive platform is operable within an infrastructure of a server system hosted on a cloud hosting environment, distributed computing system, a computer cluster, or any suitable internet service/application infrastructure” [0020].) Smith does not explicitly teach identifying a wireless network, but Smith does teach the location aware application on a mobile device having access to a plurality of internet services in order to access location information (see e.g. [0030], [0020]). Thus, it would be obvious that the application would identify a wireless network in order to access it. Because the system as claimed has the properties predicted in the prior art, it would have been obvious that the location aware application would identify a wireless network.
the estimation section excludes a first candidate area and a second candidate area, the identification information of each of the first candidate area and the second candidate area including no word related to a facility name, from among the plurality of first candidate areas and second candidate areas extracted by the extraction section, from candidates for the workplace area.; (“include applying user categorization to a location S190, which functions to identify and use user understandable names for locations. The categorization of a location preferably applies some form of user understandable location abstraction. Location abstraction can identify a street address, a building name, a business name, location type, location categorization, and/or a user specific label. User specific labels preferably include location categorizations such as "home", "work", "school", "parent's house", "Angela's work", "my gym", and the like.” [0042]) 

With respect to claims 19 and 20, Smith in combination with Dean in further combination with Oyabu, as shown in the rejection above, discloses the limitations as claims 17 and 18. 
The combination of Smith, Dean, and Oyabu teaches a location information system with location clustering and purpose estimation method of claims 17 and 18. Smith further teaches 
the method comprising a step of retrieving a facility name of a facility present at a position indicated by a position information piece; (“The location information may additionally include a location abstraction. A location abstraction is preferably a higher order name for a location such as a human-defined name for the location. The location abstraction may include a street address, a building name, a business name, location type, location categorization, and/or a user specific label.” [0036]) 
wherein the step of estimating includes, if the position indicated by the position information piece is a position, for which a plurality of facility names have been retrieved by the step of retrieving, selecting one facility name based on the word included in the identification information and associating the selected facility name with the position information piece; (“Block S120, which includes periodically receiving location information of at least one mobile device, functions to update the location prediction platform with the location of a device. The location information preferably includes absolute geographic location such as longitude and latitude, but may additionally include altitude and other specifications for geographic location. The location information may additionally include a location abstraction. A location abstraction is preferably a higher order name for a location such as a human-defined name for the location. The location abstraction may include a street address, a building name, a business name, location type, location categorization, and/or a user specific label. The received location information may additionally be used to generate or retrieve additional location information such as querying a location service to identify the location abstraction for a particular longitude and latitude.” [0036], The location aware application may alternatively be a web application with access to location information of the device, a background service, a service of the operating system, and/or any suitable operable component on a device.” [0030]. Smith does not explicitly teach selecting one facility name, but Smith does teach receiving a plurality of location information including facility names and labels that can be used to generate additional location information that is more specific to the location (see e.g. [0036]). Thus, it would have been obvious to a person of ordinary skill in the art that the system can receive a plurality of names and can select a facility name for a location based on other location information such as a label or word. In turn, because the system as claimed has the properties predicted by the prior art, it would have been obvious to make the system where a facility name is selected from a plurality of names based on a word included in the identification information received.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants disclosure. 
Liu et al. (US 20180270616 A1) is pertinent because (“Step S108: Identify a location type of the target geographical location according to the degree that the target geographical location belongs to each preset location type… when a quantity of the uploading time corresponding to the target geographical location is greater than or equal to a threshold, a probability of the target geographical location belonging to each preset location type may be obtained by a statistical method” [0046-0047]) which pertains to the identification of the usage and location information of departure and arrival points at frequently visited locations of a user. 
Thakur (US 20160265930 A1) is pertinent because (“trip data resulting at the end of the identification at 4108 results in start and stop points, but it does not aggregate travel and stay patterns around a location. After the spatial clustering at 4110, the unique locations within the vehicle transportation network that result can be used for this pattern analysis. For example, a cluster identifier to each unique vehicle transportation network location resulting from performing spatial clustering may be identified. The cluster identifier can be a numeric or alphanumeric identifier, for example.” [0082]) which pertains to clustering of departure and arrival points at frequently visited locations of a vehicle. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662